UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5719 Dreyfus Stock Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/14 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Stock Index Fund March 31, 2014 (Unaudited) Common Stocks100.3% Shares Value ($) Automobiles & Components1.1% BorgWarner 26,964 1,657,477 Delphi Automotive 33,311 2,260,484 Ford Motor 472,998 7,378,769 General Motors 158,037 5,439,634 Goodyear Tire & Rubber 30,040 784,945 Harley-Davidson 26,210 1,745,848 Johnson Controls 80,388 3,803,960 Banks6.4% Bank of America 1,277,317 21,969,852 BB&T 85,112 3,418,949 Citigroup 366,754 17,457,490 Comerica 21,468 1,112,042 Fifth Third Bancorp 105,606 2,423,658 Hudson City Bancorp 55,868 549,182 Huntington Bancshares 101,038 1,007,349 JPMorgan Chase & Co. 457,230 27,758,433 KeyCorp 110,654 1,575,713 M&T Bank 15,605 a 1,892,887 People's United Financial 37,482 557,357 PNC Financial Services Group 64,483 5,610,021 Regions Financial 171,031 1,900,154 SunTrust Banks 64,753 2,576,522 U.S. Bancorp 220,714 9,459,802 Wells Fargo & Co. 578,438 28,771,506 Zions Bancorporation 22,310 691,164 Capital Goods8.1% 3M 76,120 10,326,439 Allegion 11,033 575,592 AMETEK 30,241 1,557,109 Boeing 83,001 10,415,796 Caterpillar 77,024 7,653,875 Cummins 20,793 3,097,949 Danaher 72,671 5,450,325 Deere & Co. 44,769 4,065,025 Dover 20,864 1,705,632 Eaton 56,760 4,263,811 Emerson Electric 84,903 5,671,520 Fastenal 33,080 a 1,631,506 Flowserve 16,704 1,308,591 Fluor 20,203 1,570,379 General Dynamics 39,383 4,289,596 General Electric 1,212,613 31,394,551 Honeywell International 94,815 8,795,039 Illinois Tool Works 47,399 3,854,961 Ingersoll-Rand 31,800 1,820,232 Jacobs Engineering Group 15,586 b 989,711 Joy Global 13,364 a 775,112 L-3 Communications Holdings 11,026 1,302,722 Lockheed Martin 32,600 5,321,624 Masco 43,787 972,509 Northrop Grumman 26,504 3,270,064 PACCAR 42,858 2,890,344 Pall 13,234 1,184,046 Parker Hannifin 17,949 2,148,675 Pentair 24,339 1,931,056 Precision Castparts 17,380 4,392,969 Quanta Services 25,620 b 945,378 Raytheon 38,788 3,831,867 Rockwell Automation 16,474 2,051,837 Rockwell Collins 15,980 1,273,127 Roper Industries 12,120 1,618,141 Snap-on 7,385 838,050 Stanley Black & Decker 19,156 1,556,233 Textron 33,304 1,308,514 United Technologies 101,373 11,844,421 W.W. Grainger 7,413 1,872,969 Xylem 22,600 823,092 Commercial & Professional Services.6% ADT 21,233 635,928 Cintas 12,433 741,131 Dun & Bradstreet 4,906 487,411 Equifax 14,390 978,952 Iron Mountain 20,420 562,979 Nielsen Holdings 34,144 1,523,847 Pitney Bowes 23,747 617,185 Republic Services 31,735 1,084,068 Robert Half International 16,902 709,039 Stericycle 10,429 b 1,184,943 Tyco International 56,000 2,374,400 Waste Management 52,782 2,220,539 Consumer Durables & Apparel1.3% Coach 33,615 1,669,321 D.R. Horton 35,504 768,662 Fossil Group 5,696 b 664,211 Garmin 14,662 a 810,222 Harman International Industries 8,150 867,160 Hasbro 14,686 816,835 Leggett & Platt 16,779 547,667 Lennar, Cl. A 20,220 801,116 Mattel 41,761 1,675,034 Michael Kors Holdings 21,326 b 1,989,076 Mohawk Industries 7,451 b 1,013,187 Newell Rubbermaid 34,851 1,042,045 NIKE, Cl. B 89,594 6,617,413 PulteGroup 40,213 771,687 PVH 9,607 1,198,665 Ralph Lauren 7,369 1,185,893 VF 42,664 2,640,048 Whirlpool 9,263 1,384,448 Consumer Services1.8% Carnival 53,508 2,025,813 Chipotle Mexican Grill 3,776 b 2,144,957 Darden Restaurants 15,205 771,806 Graham Holdings 514 361,728 H&R Block 32,266 974,111 International Game Technology 30,741 432,218 Marriott International, Cl. A 26,920 1,508,058 McDonald's 119,482 11,712,820 Starbucks 91,276 6,697,833 Starwood Hotels & Resorts Worldwide 22,823 c 1,816,711 Wyndham Worldwide 16,099 1,178,930 Wynn Resorts 9,611 2,135,084 Yum! Brands 53,848 4,059,601 Diversified Financials5.1% American Express 110,588 9,956,238 Ameriprise Financial 23,563 2,593,579 Bank of New York Mellon 137,408 4,849,128 Berkshire Hathaway, Cl. B 217,451 b 27,174,851 BlackRock 15,205 4,781,668 Capital One Financial 69,482 5,361,231 Charles Schwab 140,934 3,851,726 CME Group 38,335 2,837,173 Discover Financial Services 57,528 3,347,554 E*TRADE Financial 34,616 b 796,860 Franklin Resources 48,674 2,637,157 Goldman Sachs Group 50,930 8,344,881 IntercontinentalExchange Group 13,978 2,765,268 Invesco 52,583 1,945,571 Legg Mason 12,995 637,275 Leucadia National 39,171 1,096,788 McGraw-Hill Financial 32,605 2,487,762 Moody's 22,451 1,780,813 Morgan Stanley 169,276 5,276,333 NASDAQ OMX Group 14,054 519,155 Northern Trust 26,878 1,762,122 SLM 53,064 1,299,007 State Street 53,345 3,710,145 T. Rowe Price Group 31,430 2,588,261 Energy10.2% Anadarko Petroleum 60,950 5,166,122 Apache 48,545 4,026,808 Baker Hughes 53,734 3,493,785 Cabot Oil & Gas 51,819 1,755,628 Cameron International 26,335 b 1,626,713 Chesapeake Energy 60,844 1,558,823 Chevron 231,223 27,494,727 ConocoPhillips 148,086 10,417,850 CONSOL Energy 27,986 1,118,041 Denbury Resources 43,163 707,873 Devon Energy 45,759 3,062,650 Diamond Offshore Drilling 8,837 a 430,892 Ensco, Cl. A 27,626 1,458,100 EOG Resources 33,083 6,489,892 EQT 17,884 1,734,211 Exxon Mobil 522,373 51,025,395 FMC Technologies 28,060 b 1,467,257 Halliburton 102,754 6,051,183 Helmerich & Payne 12,634 1,358,913 Hess 33,094 2,742,831 Kinder Morgan 81,622 2,651,899 Marathon Oil 83,074 2,950,788 Marathon Petroleum 35,934 3,127,695 Murphy Oil 20,936 1,316,037 Nabors Industries 30,637 755,202 National Oilwell Varco 52,044 4,052,666 Newfield Exploration 15,358 b 481,627 Noble 30,749 1,006,722 Noble Energy 43,567 3,095,000 Occidental Petroleum 96,126 9,159,847 ONEOK 25,144 1,489,782 Peabody Energy 32,748 535,102 Phillips 66 71,093 5,478,427 Pioneer Natural Resources 17,118 3,203,463 QEP Resources 21,261 625,924 Range Resources 19,371 1,607,212 Rowan, Cl. A 14,228 b 479,199 Schlumberger 158,214 15,425,865 Southwestern Energy 41,783 b 1,922,436 Spectra Energy 81,199 2,999,491 Tesoro 15,481 783,184 Transocean 40,186 a 1,661,289 Valero Energy 65,157 3,459,837 Williams 82,901 3,364,123 Food & Staples Retailing2.3% Costco Wholesale 53,085 5,928,533 CVS Caremark 142,881 10,696,072 Kroger 62,641 2,734,280 Safeway 29,233 1,079,867 Sysco 70,040 2,530,545 Wal-Mart Stores 195,423 14,936,180 Walgreen 105,553 6,969,665 Whole Foods Market 45,081 2,286,058 Food, Beverage & Tobacco5.2% Altria Group 241,703 9,046,943 Archer-Daniels-Midland 79,894 3,466,601 Beam 19,942 1,661,169 Brown-Forman, Cl. B 19,359 1,736,309 Campbell Soup 21,164 949,840 Coca-Cola 456,353 17,642,607 Coca-Cola Enterprises 28,512 1,361,733 ConAgra Foods 51,603 1,601,241 Constellation Brands, Cl. A 19,733 b 1,676,713 Dr. Pepper Snapple Group 23,698 1,290,593 General Mills 76,657 3,972,366 Hershey 17,946 1,873,562 Hormel Foods 16,575 816,650 J.M. Smucker 12,391 1,204,901 Kellogg 30,669 1,923,253 Keurig Green Mountain 14,669 1,548,900 Kraft Foods Group 72,420 4,062,762 Lorillard 44,271 2,394,176 McCormick & Co. 16,485 1,182,634 Mead Johnson Nutrition 24,249 2,016,062 Molson Coors Brewing, Cl. B 19,076 1,122,813 Mondelez International, Cl. A 205,966 7,116,125 Monster Beverage 15,998 b 1,111,061 PepsiCo 184,237 15,383,790 Philip Morris International 192,490 15,759,156 Reynolds American 37,196 1,987,010 Tyson Foods, Cl. A 32,227 1,418,310 Health Care Equipment & Services4.3% Abbott Laboratories 185,416 7,140,370 Aetna 44,567 3,341,188 AmerisourceBergen 27,601 1,810,350 Baxter International 64,939 4,778,212 Becton Dickinson & Co. 23,502 2,751,614 Boston Scientific 161,081 b 2,177,815 C.R. Bard 9,324 1,379,766 Cardinal Health 41,379 2,895,702 CareFusion 25,911 b 1,042,140 Cerner 35,112 b 1,975,050 Cigna 33,160 2,776,487 Covidien 55,616 4,096,675 DaVita HealthCare Partners 21,732 b 1,496,248 DENTSPLY International 17,849 821,768 Edwards Lifesciences 13,667 b 1,013,681 Express Scripts Holding 94,016 b 7,059,661 Humana 19,124 2,155,657 Intuitive Surgical 4,659 b 2,040,595 Laboratory Corp. of America Holdings 10,389 b 1,020,304 McKesson 27,680 4,887,458 Medtronic 120,855 7,437,417 Patterson 9,719 405,865 Quest Diagnostics 17,021 985,856 St. Jude Medical 35,241 2,304,409 Stryker 35,210 2,868,559 Tenet Healthcare 11,442 b 489,832 UnitedHealth Group 119,674 9,812,071 Varian Medical Systems 13,048 b 1,095,902 WellPoint 34,250 3,409,588 Zimmer Holdings 20,306 1,920,541 Household & Personal Products2.1% Avon Products 51,516 754,194 Clorox 15,496 1,363,803 Colgate-Palmolive 105,362 6,834,833 Estee Lauder, Cl. A 30,966 2,071,006 Kimberly-Clark 46,214 5,095,094 Procter & Gamble 327,573 26,402,384 Insurance2.9% ACE 41,100 4,071,366 Aflac 55,677 3,509,878 Allstate 54,259 3,069,974 American International Group 177,913 8,897,429 Aon 36,121 3,044,278 Assurant 8,347 542,221 Chubb 30,521 2,725,525 Cincinnati Financial 17,995 875,637 Genworth Financial, Cl. A 59,781 b 1,059,917 Hartford Financial Services Group 53,057 1,871,320 Lincoln National 32,256 1,634,412 Loews 36,853 1,623,375 Marsh & McLennan 66,592 3,282,986 MetLife 135,677 7,163,746 Principal Financial Group 33,718 1,550,691 Progressive 66,527 1,611,284 Prudential Financial 55,416 4,690,964 Torchmark 10,710 842,877 Travelers 43,505 3,702,276 Unum Group 32,321 1,141,255 XL Group 34,906 1,090,813 Materials3.5% Air Products & Chemicals 25,208 3,000,760 Airgas 8,359 890,317 Alcoa 129,657 1,668,686 Allegheny Technologies 13,887 523,262 Avery Dennison 11,844 600,135 Ball 17,464 957,202 Bemis 12,383 485,909 CF Industries Holdings 6,989 1,821,613 Cliffs Natural Resources 19,020 a 389,149 Dow Chemical 146,820 7,133,984 E.I. du Pont de Nemours & Co. 111,054 7,451,723 Eastman Chemical 18,216 1,570,401 Ecolab 32,381 3,496,824 FMC 15,840 1,212,710 Freeport-McMoRan Copper & Gold 125,668 4,155,841 International Flavors & Fragrances 9,527 911,448 International Paper 53,435 2,451,598 LyondellBasell Industries, Cl. A 52,273 4,649,161 MeadWestvaco 20,867 785,434 Monsanto 63,482 7,222,347 Mosaic 40,911 2,045,550 Newmont Mining 58,824 1,378,835 Nucor 38,186 1,929,920 Owens-Illinois 19,489 b 659,313 PPG Industries 17,053 3,299,073 Praxair 35,639 4,667,640 Sealed Air 23,167 761,499 Sherwin-Williams 10,283 2,027,088 Sigma-Aldrich 14,655 1,368,484 United States Steel 16,995 a 469,232 Vulcan Materials 15,901 1,056,621 Media3.6% Cablevision Systems (NY Group), Cl. A 26,917 a 454,090 CBS, Cl. B 66,773 4,126,571 Comcast, Cl. A 314,842 15,748,397 DIRECTV 57,336 b 4,381,617 Discovery Communications, Cl. A 26,845 b 2,220,082 Gannett 26,519 731,924 Interpublic Group of Cos. 49,303 845,053 News Corp., Cl. A 58,467 b 1,006,802 Omnicom Group 31,493 2,286,392 Scripps Networks Interactive, Cl.
